ICJ_124_TerritorialDispute_NIC_COL_2011-05-04_JUD_02_IN_01_FR.txt.                                                                                                        374




                        Opinion dissidente de M. le juge Al‑Khasawneh

                    [Traduction]

                       Caractère peu exigeant du critère d’intérêt d’ordre juridique susceptible d’être
                    affecté tel qu’énoncé à l’article 62 — Peu d’inclination qu’a toujours eu la Cour à
                    admettre l’intervention d’un Etat en vertu de l’article 62 — Protection des intérêts
                    d’Etats tiers dans les affaires de délimitation maritime — Protection des intérêts
                    d’Etats tiers garantie par l’article 59 non substituable à celle apportée par
                    l’article 62 — Nécessité de fonder la décision relative à la demande d’intervention
                    sur l’article 62 et non sur des déclarations d’intention ou sur la protection relative
                    offerte par l’article 59 — Conviction que la requête à fin d’intervention du
                    Costa Rica aurait dû être admise — Notion d’intérêt d’ordre juridique — Absence
                    de distinction, en matière d’intervention, entre « intérêt d’ordre juridique » et
                    « droit » — Inutilité de la tentative faite par la Cour de définir la notion d’« intérêt
                    d’ordre juridique » en l’espèce, et absence de toute clarification ainsi escomptée.

                        1. En joignant à l’arrêt la présente opinion, je poursuis un double objec-
                    tif : tout d’abord, exposer les raisons qui m’ont conduit — à mon grand
                    regret, cela va sans dire — à me dissocier de la conclusion de la Cour
                    selon laquelle la requête à fin d’intervention déposée en l’instance par le
                    Costa Rica ne peut être admise (arrêt, par. 91) et, indépendamment de
                    cela, revenir sur le paragraphe 26 de l’arrêt, dans lequel mes éminents
                    collègues de la majorité ont tenté, sans nécessité apparente ni, à mon
                    humble avis, grand succès, de définir et de préciser une notion pour le
                    moins difficile à cerner — celle d’« intérêt d’ordre juridique ».
                        2. J’aborderai successivement ces deux questions dans la première et la
                    seconde partie de la présente opinion.


                             I. Raisons pour lesquelles la demande du Costa Rica
                                             aurait dû être admise

                                                a) Observations générales
                       3. L’intervention, institution de droit national, fut introduite en droit
                    international en 1920 lorsque le comité consultatif de juristes — chargé
                    par la Société des Nations de rédiger le Statut de la Cour permanente de
                    Justice internationale — se mit d’accord sur le texte de ce qui allait deve-
                    nir l’article 62 du Statut de la Cour permanente, puis de la présente Cour.
                       4. L’article 62 se lit comme suit :
                           « 1. Lorsqu’un Etat estime que, dans un différend, un intérêt
                         d’ordre juridique est pour lui en cause, il peut adresser à la Cour une
                         requête, à fin d’intervention.
                           2. La Cour décide. »

                                                                                                         30




7 CIJ1019.indb 57                                                                                              13/06/13 16:02

                         différend territorial et maritime (op. diss. al-khasawneh) 375

                        5. Cette formulation n’est manifestement pas restrictive. Qu’un tel
                    intérêt puisse être affecté ne dépend pas de la question de savoir s’il le sera
                    de manière grave ou irréversible. De même, cet intérêt n’a pas à être cru-
                    cial, ni même important pour l’Etat demandant à intervenir ; il suffit que
                    cet intérêt soit d’ordre juridique, par opposition à un intérêt politique,
                    économique, stratégique ou à tout autre intérêt de nature non juridique.
                    Enfin, dans la version anglaise, l’auxiliaire « may » n’est guère plus restric-
                    tif : il n’est nullement nécessaire que l’intérêt en question doive être
                    (« must »), soit (« shall ») ou soit vraisemblablement (« likely to be ») affecté
                    par la décision de la Cour ; il suffit qu’il soit susceptible (« may ») de l’être.
                        6. Pour autant, l’on ne peut que qualifier de bien piètre le succès ren-
                    contré par l’article 62 en quelque quatre-vingt-dix années d’existence. Sur
                    les quinze requêtes à fin d’intervention soumises depuis l’affaire du Vapeur
                    Wimbledon (arrêts, 1923, C.P.J.I. série A no 1), treize ont été rejetées,
                    preuve du peu d’inclination qu’a toujours eu la Cour à faire droit à de
                    telles demandes. Deux affaires récentes — celle du Différend frontalier ter‑
                    restre, insulaire et maritime (El Salvador/Honduras) et celle de la Fron‑
                    tière terrestre et maritime entre le Cameroun et le Nigéria — ont pu faire
                    naître l’espoir que l’institution de l’intervention n’était pas morte et enter-
                    rée. Dans la première, la Cour a admis la requête à fin d’intervention du
                    Nicaragua pour autant que pouvait être en cause le statut du golfe de
                    Fonseca, mais l’a rejetée pour autant qu’elle concernait la délimitation
                    maritime (Différend frontalier terrestre, insulaire et maritime (El Salvador/
                    Honduras), requête à fin d’intervention, arrêt, C.I.J. Recueil 1990,
                    p. 120‑121, par. 69‑72). Dans la seconde, la Cour elle‑même avait donné
                    à entendre que certains autres Etats pourraient souhaiter intervenir (Fron‑
                    tière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun
                    c. Nigéria), exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 324,
                    par. 116), et la Guinée équatoriale (mais non Sao Tomé-et-Principe) avait
                    soumis en ce sens une requête qui n’avait suscité aucune objection (Fron‑
                    tière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun
                    c. Nigéria), requête à fin d’intervention, ordonnance du 21 octobre 1999,
                    C.I.J. Recueil 1999 (II), p. 1034, par. 12). Ces précédents, de par leur
                    spécificité et leur rareté, ne sauraient être considérés comme augurant ou
                    témoignant d’une propension de la Cour à faire davantage droit aux
                    demandes d’intervention. Le présent arrêt aura en tout état de cause pour
                    effet d’anéantir tout espoir en ce sens et de signaler un retour à la juris-
                    prudence antérieure, plus restrictive quant à l’admission des requêtes à fin
                    d’intervention, du moins dans le domaine de la délimitation maritime.
                        7. Si l’origine de cette situation ne se trouve pas dans le texte de l’ar-
                    ticle 62, où faut‑il la rechercher ? Et pourquoi l’institution de l’interven-
                    tion — qui évite la réplique de procédures judiciaires et permet aux Etats
                    dont l’intérêt est susceptible d’être affecté par une décision de la Cour
                    d’être entendus, garantissant ainsi une meilleure administration de la jus-
                    tice — joue‑t‑elle un rôle si marginal en droit international ?
                        8. Plusieurs facteurs l’expliquent sans doute. Ainsi, l’Etat demandant à
                    intervenir peut ne pas avoir réussi à convaincre la Cour que, au vu des

                                                                                                   31




7 CIJ1019.indb 59                                                                                        13/06/13 16:02

                         différend territorial et maritime (op. diss. al-khasawneh) 376

                    faits de l’affaire, ses intérêts d’ordre juridique étaient susceptibles d’être
                    affectés, et ce, même si le critère prévu à l’article 62 est relativement peu
                    exigeant. Dans l’affaire El Salvador/Honduras, par exemple, la Chambre
                    de la Cour a exposé en ces termes la raison pour laquelle elle avait rejeté
                    la demande d’intervention du Nicaragua pour autant qu’elle touchait à la
                    délimitation maritime :
                        « la principale difficulté que rencontre la Chambre à propos d’une
                        éventuelle délimitation à l’intérieur des eaux du golfe tient à ce que le
                        Nicaragua n’a pas indiqué, dans sa requête, d’espaces maritimes où
                        il pourrait avoir un intérêt juridique susceptible d’être considéré
                        comme affecté par une éventuelle ligne de délimitation entre El Sal-
                        vador et le Honduras » (arrêt, C.I.J. Recueil 1990, p. 125, par. 78).
                    Or, un Etat demandant à intervenir dans une affaire de délimitation ma­
                    ritime qui n’aurait pas indiqué de zones dans lesquelles son intérêt pour-
                    rait entrer en jeu ne peut, en toute logique, démontrer que celui‑ci est
                    susceptible d’être affecté.
                       9. Mais une requête à fin d’intervention peut aussi être rejetée parce
                    que, en l’admettant, la Cour serait amenée à se prononcer sur les droits de
                    l’Etat dont elle émane, et non simplement à reconnaître que ceux‑ci sont
                    susceptibles d’être affectés ; tel fut le cas de la demande d’intervention
                    présentée par l’Italie en l’affaire du Plateau continental (Plateau continen‑
                    tal (Jamahiriya arabe libyenne/Malte), requête à fin d’intervention, arrêt,
                    C.I.J. Recueil 1984, p. 19‑22, par. 29‑33). Elle le sera de même lorsque
                    l’intérêt de l’Etat demandant à intervenir consiste simplement à savoir
                    quel sera l’effet de la décision de la Cour sur les principes et règles géné-
                    raux de droit international (Plateau continental (Tunisie/Jamahiriya arabe
                    libyenne), requête à fin d’intervention, arrêt, C.I.J. Recueil 1981, p. 17,
                    par. 30), ce qui ne constitue pas un intérêt juridique mais plutôt un intérêt
                    théorique.
                       10. Quoi qu’il en soit, le peu de succès rencontré par l’article 62 ne peut
                    être compris qu’en relation avec une évolution intervenue en parallèle
                    dans la pratique de la Cour en matière de délimitation maritime. Dans ce
                    domaine, en effet, qu’elle fasse suite à une demande d’intervention ou
                    qu’elle considère les conséquences que peuvent avoir pour de tierces par-
                    ties les délimitations auxquelles elle procède, la Cour est désormais atten-
                    tive à ne pas empiéter sur les droits et prétentions d’autres Etats en
                    matière d’espaces maritimes. En l’absence de toute demande d’interven-
                    tion, la Cour a raison de protéger les intérêts ou les droits d’Etats tiers en
                    arrêtant sa délimitation avant d’atteindre les zones où ces Etats possèdent
                    des droits et en l’indiquant à l’aide d’une flèche (Délimitation maritime en
                    mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 100,
                    par. 112, p. 129, par. 209, et p. 130‑131, par. 218 ; Délimitation maritime
                    et questions territoriales entre Qatar et Bahreïn, fond, arrêt, C.I.J.
                    Recueil 2001, p. 109, par. 221‑222, et p. 115‑116, par. 249‑250). De fait, les
                    limites de sa compétence ne lui laissent pas d’autre choix. En revanche,
                    lorsqu’un Etat tiers demande à intervenir, c’est-à-dire à voir mise en œuvre

                                                                                               32




7 CIJ1019.indb 61                                                                                    13/06/13 16:02

                         différend territorial et maritime (op. diss. al-khasawneh) 377

                    la procédure spécifiquement conçue, dans le Statut, pour sauvegarder les
                    intérêts d’ordre juridique de tierces parties, rien ne justifie de se rabattre sur
                    l’argument selon lequel la Cour protégera, par principe, ses intérêts, fût-ce en
                    indiquant approximativement la zone dans laquelle ceux‑ci entrent en jeu.
                       11. Mais, plus qu’à tout autre facteur, c’est au télescopage entre la pro-
                    tection prévue à l’article 59 — qui peut, tout au plus, mettre les Etats tiers
                    à l’abri des effets de l’autorité de la chose jugée — et celle offerte par
                    l’article 62 — qui trouve à s’appliquer avant l’examen au fond et tend à
                    offrir à l’Etat susceptible d’être affecté la possibilité d’être entendu, de
                    manière à garantir au mieux la sauvegarde de ses intérêts — que l’on peut
                    imputer la faible portée et l’incidence limitée de l’institution de l’interven-
                    tion. Cette situation est fort regrettable, car la protection garantie par
                    l’article 59 ne saurait se substituer à celle qu’offre l’article 62. Cette der-
                    nière ne se distingue pas uniquement d’un point de vue quantitatif de celle
                    prévue par l’article 59 : elle est d’une autre nature et opère différemment,
                    conférant à la Cour des pouvoirs d’ordre essentiellement procédural et
                    préventif.

                                              b) Requête du Costa Rica
                       12. Tant pour des raisons de chronologie (en ce qu’elle fait suite à deux
                    affaires dans lesquelles un peu de vie avait été insufflée dans le texte depuis
                    longtemps moribond de l’article 62) que compte tenu des faits (les deux
                    Parties ayant reconnu que le Costa Rica possédait un intérêt d’ordre juri-
                    dique dans certaines au moins des zones revendiquées par elles dans la
                    procédure principale) (arrêt, par. 65), il était permis de voir dans cette
                    affaire l’occasion parfaite de mettre en œuvre l’article 62 du Statut (ut res
                    magis valeat quam pereat). Au lieu de quoi la Cour, dans son arrêt, a
                    rejeté la demande d’intervention du Costa Rica, et ce, alors même que,
                    comme je le démontrerai plus loin, toutes les conditions de l’article 62
                    étaient réunies. Le raisonnement qu’elle a suivi était fondé sur trois affir-
                    mations, dont aucune ne résiste à un examen minutieux : a) le Costa Rica
                    avait renoncé à avancer ce qu’il avait initialement prétendu, à savoir que
                    le traité Facio‑Fernández de 1977 qu’il avait conclu avec la Colombie et
                    les hypothèses sur lesquelles celui‑ci reposait constituaient pour lui des
                    intérêts d’ordre juridique auxquels la décision de la Cour dans la procé-
                    dure principale risquait de porter atteinte ; b) le Costa Rica aurait dû
                    démontrer que son intérêt d’ordre juridique « requ[érait] une protection
                    qui n’[était] pas offerte par l’effet relatif des décisions de la Cour consacré
                    à l’article 59 du Statut » (ibid., par. 87) ; et c) même sans définir avec pré-
                    cision les limites géographiques de la zone dans laquelle pourraient entrer
                    en jeu les intérêts d’Etats tiers, la Cour, par principe, protégerait ceux‑ci
                    (ibid., par. 89).
                       13. En ce qui concerne l’intérêt d’ordre juridique (point a) ci‑dessus),
                    la majorité n’a pas pleinement saisi la logique de l’argumentation du
                    Costa Rica et en a rendu compte de manière erronée. Le Costa Rica
                    n’a jamais fait valoir — à ma connaissance — que le traité de 1977

                                                                                                   33




7 CIJ1019.indb 63                                                                                        13/06/13 16:02

                         différend territorial et maritime (op. diss. al-khasawneh) 378

                    et les hypothèses qui le sous‑tendaient auraient, en tant que tels, constitué
                    pour lui un intérêt d’ordre juridique. Dans sa requête, il avait clairement
                    spécifié que l’« intérêt d’ordre juridique … pour lui en cause »
                    concernait « l’exercice de ses droits souverains et de sa juridiction dans
                    l’espace m ­ aritime de la mer des Caraïbes auquel lui donn[ait] droit,
                    selon le droit international, sa côte bordant cette mer » (arrêt, par. 54).
                    Certes, il a avancé des arguments en ce qui concerne le traité de 1977
                    et les hypothèses sur lesquelles celui‑ci reposait pour démontrer que la
                    décision de la Cour affecterait ses intérêts concernant l’exercice de ses
                    droits et de sa juridiction dans différents cas de figure. Par exemple,
                    l’enclavement de San Andrés, défendu par le Nicaragua, aurait pour
                    conséquence de ne pas donner à l’archipel le plein effet que lui reconnaît
                    le traité de 1977 et aurait en même temps des répercussions sur les droits
                    du Costa Rica dans la même zone. Il ne s’agissait donc pas d’un intérêt
                    juridique proprement dit, mais d’une démonstration de la manière dont
                    l’intérêt juridique concernant l’exercice de ses droits souverains pourrait
                    être affecté.
                       14. En ce qui concerne l’affirmation selon laquelle le Costa Rica aurait
                    dû démontrer que son intérêt d’ordre juridique requérait une protection
                    allant au‑delà de celle garantie par l’article 59 (point b) ci‑dessus), je me
                    contenterai de dire — de réitérer, en réalité, puisque j’ai déjà fait certaines
                    observations à ce propos — qu’elle n’est fondée ni en droit ni du point de
                    vue de la logique. La protection prévue à l’article 59, tendant à prémunir
                    une tierce partie non intervenante contre les effets de la chose jugée, et
                    celle offerte par l’article 62, conçue pour donner à l’Etat demandant à
                    intervenir la possibilité d’être entendu afin de sauvegarder un intérêt
                    avant l’examen de l’affaire au fond, sont totalement distinctes tant par
                    l’objectif recherché que par leur portée. En d’autres termes, ce qui les
                    distingue est d’ordre qualitatif et non quantitatif.
                       15. J’ajouterai qu’il est un rien paradoxal que la Cour défende, au para-
                    graphe 26 de son arrêt, des exigences moins strictes dans le cas de l’intérêt
                    d’ordre juridique, pour ensuite imposer de fait un niveau de preuve plus
                    élevé s’agissant du caractère suffisant de la protection prévue à l’article 59.
                       16. En ce qui concerne l’affirmation selon laquelle la Cour, par prin-
                    cipe, protégera toujours les intérêts des tiers (point c) ci‑dessus), qu’il me
                    suffise de dire qu’en l’absence de requête à fin d’intervention cette décla-
                    ration d’intention (puisqu’il ne s’agit de rien d’autre) est parfaitement
                    louable. Toutefois, la protection ainsi accordée présentera nécessairement
                    un caractère spéculatif, approximatif et négatif, la Cour ayant spécifié
                    qu’elle n’avait pas à définir avec précision les limites géographiques de la
                    zone où ces intérêts pourraient entrer en jeu (arrêt, par. 86). En outre, les
                    demandes d’intervention ne portent pas toujours sur une délimitation
                    maritime ou géographique. Dans d’autres domaines, il sera plus difficile
                    encore de déterminer la nature d’une telle protection.
                       17. Pour toutes ces raisons, et dès lors que toutes les conditions pré-
                    vues à l’article 62 du Statut étaient réunies, je regrette que la Cour ait
                    rejeté la requête du Costa Rica à fin d’intervention.

                                                                                                34




7 CIJ1019.indb 65                                                                                     13/06/13 16:02

                         différend territorial et maritime (op. diss. al-khasawneh) 379

                                        II. Un intérêt d’ordre juridique

                       18. En l’espèce, le Costa Rica a affirmé que « l’intérêt d’ordre juri-
                    dique » qu’il cherchait à protéger en ayant recours à l’article 62 concernait
                    précisément « l’exercice de ses droits souverains et de sa juridiction dans
                    l’espace géographique de la mer des Caraïbes auquel lui donne droit,
                    selon le droit international, sa côte bordant cette mer » (arrêt, par. 54).
                       19. L’utilisation par le Costa Rica des termes « droits » et « juridiction »
                    et du membre de phrase « auquel lui donne droit » fait écho à l’emploi d’ex-
                    pressions similaires par les parties et par la Cour elle‑même dans sa juris-
                    prudence en matière de délimitation maritime. Ainsi, dans sa requête à fin
                    d’intervention en l’affaire du Plateau continental (Jamahiriya arabe libyenne/
                    Malte), l’Italie, ayant défini l’« intérêt d’ordre juridique » comme « un inté-
                    rêt de l’Etat qui demande à intervenir, découlant … de règles ou de principes
                    du droit international », avait précisé que son intérêt juridique en l’instance
                    n’était « rien de moins que [le] respect de ses droits souverains sur certaines
                    zones de plateau continental en cause dans [celle‑ci] » (Plateau continental
                    (Jamahiriya arabe libyenne/Malte), requête à fin d’intervention, arrêt,
                    C.I.J. Recueil 1984, p. 10‑11, par. 15, et p. 19‑22, par. 29‑33 ; les italiques
                    sont de moi). De la même façon, le Nicaragua, en l’affaire du Différend
                    frontalier terrestre, insulaire et maritime (El Salvador/Honduras), avait indi-
                    qué que le double objet de son intervention au titre de l’article 62 était :
                         « [p]remièrement, de protéger généralement, par tous les moyens
                         juridiques possibles, les droits de la République du Nicaragua dans
                         le golfe de Fonseca et dans les espaces maritimes adjacents [et]
                         [d]euxièmement, d’intervenir dans l’instance pour informer la Cour
                         de la nature des droits du Nicaragua qui sont en cause dans le
                         litige » (Différend frontalier terrestre, insulaire et maritime (El
                         Salvador/Honduras), requête à fin d’intervention, arrêt, C.I.J.
                         ­
                         Recueil 1990, p. 108, par. 38 ; les italiques sont de moi).
                    Dans l’affaire relative à la Souveraineté sur Pulau Ligitan et Pulau Sipadan,
                    les Philippines avaient, de même, exposé en ces termes l’objet de leur
                    intervention :
                         « [p]remièrement, de préserver et sauvegarder les droits d’ordre
                         historique et juridique du Gouvernement … des Philippines qui
                         ­
                         découlent de la revendication de possession et de souveraineté que ce
                         gouvernement forme sur le territoire du Bornéo septentrional dans la
                         mesure où ces droits sont ou pourraient être mis en cause par une
                         décision de la Cour relative à la question de la souveraineté sur
                         Pulau Ligitan et Pulau Sipadan »
                    et
                         « [d]euxièmement, d’intervenir dans l’instance pour informer la Cour
                         de la nature et de la portée des droits d’ordre historique et juridique
                         de la République des Philippines qui pourraient être mis en cause

                                                                                                35




7 CIJ1019.indb 67                                                                                     13/06/13 16:02

                         différend territorial et maritime (op. diss. al-khasawneh) 380

                         par la décision de la Cour » (Souveraineté sur Pulau Ligitan et Pulau
                         Sipadan (Indonésie/Malaisie), requête à fin d’intervention, arrêt,
                         C.I.J. Recueil 2001, p. 604, par. 84 ; les italiques sont de moi).
                        20. Or, s’il peut y avoir, en théorie, une distinction entre intérêts d’ordre
                     juridique et droits, la question ne se pose tout simplement pas en l’espèce :
                     le Costa Rica mentionne ses droits et sa juridiction. L’occasion était donc
                     mal choisie de chercher à définir la notion d’intérêt juridique par opposi-
                    tion à celle de droit. En outre, même si elle a avancé une telle distinction,
                    la majorité n’en a pas tiré toutes les conséquences. De ce qu’elle impose de
                    moindres exigences en matière de preuve lorsqu’il s’agit de démontrer
                    l’existence d’un intérêt juridique que lorsqu’il s’agit de démontrer celle
                    d’un droit, l’on aurait pu être tenté d’inférer une plus grande disposition
                    de la Cour à admettre les interventions ; or, il n’en est rien en l’espèce : si
                     l’exigence est moindre, la demande n’en est pas moins une fois de plus
                     rejetée. Pour commencer, la distinction entre droit et intérêt juridique ne
                     portant en rien à conséquence, elle était parfaitement superflue. De plus, si
                     cette décision doit servir de modèle pour ses arrêts à venir en matière d’in-
                    tervention, la Cour, avec ce précédent, s’est, d’elle‑même, définitivement et
                    inutilement placée dans un carcan, en abaissant le niveau de preuve requis
                    aux fins d’établir qu’un intérêt d’ordre juridique est susceptible d’être
                    affecté, sans que cela l’ait pour autant empêchée de refuser d’admettre
                    l’­intervention. N’eût-il pas été préférable de s’en tenir au critère défini
                    ­globalement à l’article 62 plutôt que d’essayer d’en clarifier un élément
                     isolé — l’expression « un intérêt d’ordre juridique » ?
                        21. Cette dernière expression est née d’un compromis auquel était par-
                     venu le comité consultatif de juristes chargé de rédiger le Statut de la
                     Cour permanente de Justice internationale en 1920, au terme d’une dis-
                     cussion dont les parties pertinentes méritent d’être citées :
                           « Lord Phillimore suggère la formule suivante :
                               « Lorsqu’un Etat tiers pense qu’un différend soumis à la Cour
                            touche ses intérêts, cet Etat peut former une requête aux fins
                            d’admission à l’intervention ; et la Cour, si bon lui semble, y fera
                            droit. »
                            M. Fernandes se trouve quant au fond d’accord avec lord Phil­
                         limore, mais il voudrait qu’on fît dépendre le droit d’intervention de
                         certaines conditions : par exemple, il faudrait indiquer que les intérêts
                         en jeu doivent être des intérêts légitimes.
                            Le Président croit que la solution de la question de l’intervention
                         doit être empruntée au droit commun ; il propose un texte basé sur
                         cette thèse :
                               « Lorsqu’un Etat estime que, dans un différend, il peut être
                            porté atteinte à ses droits, cet Etat peut adresser à la Cour une
                            requête aux fins d’intervention, et la Cour peut y donner satisfac-
                            tion … »

                                                                                                  36




7 CIJ1019.indb 69                                                                                       13/06/13 16:02

                         différend territorial et maritime (op. diss. al-khasawneh) 381

                            M. Adatci propose d’amender le texte proposé par M. Loder en y
                        remplaçant le mot « droit » par le mot « intérêt ».
                        �����������������������������������������������������������������������������������������������������������������
                            Le Président propose la nouvelle formule suivante :
                               « Lorsqu’un Etat estime que, dans un différend, un intérêt
                            d’ordre juridique le concernant est pour lui en cause, il peut adres-
                            ser à la Cour une requête, à fin d’intervention. » » (Procès‑verbaux
                            des séances du comité consultatif de juristes (1920), p. 593‑594.)

                       22. Très rapidement, M. Farag, qui fut le premier à commenter l’insti-
                    tution de l’intervention, nota l’incohérence que révélait ce compromis,
                    qualifiant de « monstre presque indéfinissable » l’expression « intérêt
                    d’ordre juridique » (W. M. Farag, L’intervention devant la Cour perma‑
                    nente de Justice internationale (articles 62 et 63 du Statut de la Cour),
                    Librairie générale de droit et de jurisprudence, 1927, p. 59). A l’évidence,
                    le comité de juristes était soucieux d’exclure toute intervention de nature
                    politique, économique ou stratégique, mais, pour inopportun que fût le
                    compromis, il n’est rien dans les travaux préparatoires qui laisse penser
                    que le comité entendait (ou aurait pu, sans faire entorse à la logique) créer
                    une troisième catégorie, un hybride qui ne fût ni un droit ni un intérêt.
                       23. Il est remarquable que, malgré la contradiction intrinsèque de l’ex-
                    pression « intérêt d’ordre juridique », cette notion en soit néanmoins venue
                    à être acceptée, pour avoir finalement largement cours, dans le langage
                    juridique propre à l’intervention et n’ait suscité que de rares commen-
                    taires — avec toutefois une exception notable, que l’on trouve dans l’opi-
                    nion dissidente du juge Roberto Ago en l’affaire du Plateau continental
                    (Jamahiriya arabe libyenne/Malte) :
                           « Mais l’on me semble oublier que le fait pour un Etat tiers d’affir-
                        mer l’existence d’un droit propre (un intérêt d’ordre juridique n’est
                        pas autre chose qu’un droit) dans un domaine faisant l’objet d’un dif-
                        férend entre deux autres Etats est l’essence même, la raison d’être de
                        l’institution de l’intervention dans son sens le plus strict et le plus
                        indiscutable. C’est précisément pour protéger les droits éventuels des
                        tiers que cette institution a été conçue et consacrée à l’article 62 du
                        Statut. » (Plateau continental (Jamahiriya arabe libyenne/Malte),
                        requête à fin d’intervention, arrêt, C.I.J. Recueil 1984, opinion dissi-
                        dente du juge Ago, p. 124, par. 16 ; les italiques sont de moi.)

                       24. S’il est exact que le juge Ago — à ma connaissance — soit le seul à
                    avoir mentionné que les intérêts juridiques n’étaient rien d’autre que des
                    droits, il n’était pas pour autant unanimement admis qu’il s’agissait de
                    deux notions distinctes. Au contraire, une lecture de la jurisprudence rela-
                    tive à l’intervention, comme, plus généralement, aux effets potentiels des
                    décisions de la Cour pour des Etats tiers, révèle que les termes « droit » et

                                                                                                                                      37




7 CIJ1019.indb 71                                                                                                                            13/06/13 16:02

                         différend territorial et maritime (op. diss. al-khasawneh) 382

                    « intérêts juridiques » ont été employés de manière interchangeable (voir,
                    par exemple, Délimitation maritime en mer Noire (Roumanie c. Ukraine),
                    arrêt, C.I.J. Recueil 2009, p. 128‑129, par. 208‑209, et p. 130‑131, par. 218 ;
                    Souveraineté sur Pulau Ligitan et Pulau Sipadan (Indonésie/Malaisie),
                    requête à fin d’intervention, arrêt, C.I.J. Recueil 2001, p. 596‑597, par. 49‑
                    51, et p. 598, par. 60 ; Frontière terrestre et maritime entre le Cameroun et
                    le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale (intervenant)), arrêt,
                    C.I.J. Recueil 2002, p. 421, par. 238, et p. 432, par. 269 ; et Différend fron‑
                    talier terrestre, insulaire et maritime (El Salvador/Honduras), requête à fin
                    d’intervention, arrêt, C.I.J. Recueil 1990, p. 130‑131, par. 89-90 et 92).

                       25. Tel étant ce qui ressort de la jurisprudence de la Cour, il reste à se
                    demander — brièvement — si la logique juridique admet une catégorie
                    hybride d’intérêts juridiques qui ne seraient pas tout à fait des droits ou,
                    plus exactement, des revendications de droits. Droit et intérêt figurent
                    bien évidemment parmi les notions de base utilisées par les juristes, et la
                    Cour a eu l’occasion, dans un célèbre passage de son arrêt en l’affaire de
                    la Barcelona Traction, d’établir entre eux la distinction suivante : « [l]a res-
                    ponsabilité n’est pas engagée si un simple intérêt est touché ; elle ne l’est
                    que si un droit est violé » (Barcelona Traction, Light and Power Company,
                    Limited (Belgique c. Espagne), deuxième phase, arrêt, C.I.J. Recueil 1970,
                    p. 36, par. 46). Toutefois, lorsque le mot « intérêt » est qualifié de « juri-
                    dique », il ne peut s’agir, exprimé sous une autre forme, que d’un droit.
                    Ainsi, si l’intérêt du Costa Rica est d’éviter d’avoir le Nicaragua pour
                    voisin dans la zone maritime en cause, il s’agit indubitablement d’un inté-
                    rêt stratégique ou politique, mais pas juridique. Si Malte cherche à inter-
                    venir au simple motif qu’elle a « un intérêt » à l’égard des prononcés de la
                    Cour concernant les principes et règles généraux de droit international
                    (Plateau continental (Tunisie/Jamahiriya arabe libyenne), requête à fin
                    d’intervention, arrêt, C.I.J. Recueil 1981, p. 17, par. 30), son intérêt est un
                    intérêt théorique, et l’on relèvera d’ailleurs que la Cour a employé à cet
                    égard le mot « intérêt » sans le qualificatif « juridique ». Pour moi, un inté-
                    rêt juridique ne peut être autre chose qu’une revendication de droits.
                       26. Du reste, la Cour le reconnaît lorsque, au paragraphe 26 de son
                    arrêt, elle indique que « [l]’article 62 requiert que l’intérêt dont se prévaut
                    l’Etat qui demande à intervenir soit d’ordre juridique, dans le sens où
                    ­cet ­intérêt doit faire l’objet d’une prétention concrète et réelle de cet Etat,
                     fondée sur le droit ».
                       27. Qu’est-ce donc, en effet, qu’une prétention réelle et concrète fondée
                     sur le droit sinon l’affirmation d’un ou plusieurs droits ? Par ailleurs, je ne
                     parviens pas à discerner le lien de cause à effet entre cette déclaration et le
                     dernier alinéa du paragraphe 26, qui se lit comme suit : « Dès lors, l’intérêt
                     d’ordre juridique visé à l’article 62 ne bénéficie pas de la même protection
                     qu’un droit établi et n’est pas soumis aux mêmes exigences en matière de
                     preuve. »
                       28. Cette proposition ne découle effectivement pas de ce qui précède.
                     Mais, même prise indépendamment, elle ne va pas de soi ni ne dit grand-

                                                                                                  38




7 CIJ1019.indb 73                                                                                       13/06/13 16:02

                         différend territorial et maritime (op. diss. al-khasawneh) 383

                    chose. Ainsi, même si l’on devait admettre, pour les besoins de l’argumen-
                    tation, qu’un droit et un intérêt d’ordre juridique puissent constituer deux
                    choses distinctes, il ne s’ensuivrait pas qu’ils le soient toujours. Un droit
                    peut être considéré comme une forme d’intérêt juridique, comme c’est le
                    cas lorsqu’un Etat prétend que l’intérêt pour lui en cause consiste à exer-
                    cer un droit dans une zone maritime.
                       29. Enfin, l’analyse, hors contexte, de l’expression « intérêt d’ordre
                    juridique » ne permet pas de mieux cerner cette notion et ne sera utile ni
                    aux conseils ni à la Cour. Au contraire, cette tentative de l’éclairer me
                    semble avoir été peine perdue.

                                                    (Signé) Awn Shawkat Al-Khasawneh.




                                                                                              39




7 CIJ1019.indb 75                                                                                   13/06/13 16:02

